IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 48151

 STATE OF IDAHO,                                   )
                                                   )    Filed: April 21, 2022
           Plaintiff-Respondent,                   )
                                                   )    Melanie Gagnepain, Clerk
 v.                                                )
                                                   )    THIS IS AN UNPUBLISHED
 RENE RODRIGUEZ,                                   )    OPINION AND SHALL NOT
                                                   )    BE CITED AS AUTHORITY
           Defendant-Appellant.                    )
                                                   )

          Appeal from the District Court of the Fifth Judicial District, State of Idaho, Blaine
          County. Hon. Ned C. Williamson, District Judge.

          Judgment of conviction for child sexual abuse of a minor, four counts of lewd
          conduct with a child, and rape, affirmed.

          Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
          Appellate Public Defender, Boise, for appellant.

          Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
          General, Boise, for respondent.
                    ________________________________________________

GRATTON, Judge
          Rene Rodriguez appeals from his judgment of conviction for one count of child sexual
abuse of a minor under the age of sixteen, Idaho Code § 18-1506; four counts of lewd conduct
with child under the age of sixteen, I.C. § 18-1508; and one count of rape, I.C. § 18-6101(2). We
affirm.
                                                   I.
                       FACTUAL AND PROCEDURAL BACKGROUND
          Rodriguez’s adopted daughter, S.R., alleged Rodriguez sexually abused her when S.R. was
between the ages of nine and seventeen. At the age of nine, S.R. disclosed the abuse to her mother
in either 2005 or 2006. Nothing came of that disclosure. S.R. did not disclose again until 2018.
          The State charged Rodriguez with one count of child sexual abuse of a minor, four counts
of lewd conduct, and one count of rape. Prior to trial, the State filed a motion to admit certain


                                                   1
evidence which included evidence that explained why S.R. decided to disclose in 2018. S.R. heard
from her brother that her younger sister1 was sleeping in Rodriguez’s bed. Out of concern for her
sister, S.R. disclosed to her mother and later disclosed to the Idaho Attorney General’s Office. The
district court admitted the evidence over objection by Rodriguez.
       S.R testified about her sister as follows:
       A.      They were super excited about the new house that [Rodriguez] had gotten
               and that--they were telling us about their rooms.
       Q.      And did they tell you about [your sister’s] room?
       A.      They stated that she was sleeping in [Rodriguez’s] bed, but that she had her
               own bed, that he preferred her to sleep in his bed.
       Q.      Now, was this unusual information to you?
       A.      I found it unusual, yes.
       Q.      Have you ever known [your sister] to sleep with or cuddle with people?
       A.      She loves to cuddle, but typically when she has her own bed, we can get her
               to stay in that.
       Q.      So that’s something that the family is aware of?
       A.      Yes.
       Q.      It’s difficult to keep her in her own bed . . . .
       A.      Yes.
       During trial, S.R.’s testimony was clear that she had only disclosed to her mother in 2005
or 2006 and then again in 2018. She did not tell anyone else of the abuse until she reported the
abuse to the Attorney General’s Office in 2018. The State’s expert witness testified generally
about delayed disclosure in child sexual abuse cases. The expert witness also testified as to how
grooming, “parentification,” and family dynamics relate to delayed disclosure.
       Later in the trial, Rodriguez sought to introduce evidence of an incident when S.R.
threatened suicide and Rodriguez took her to Intermountain Hospital. Rodriguez argued the
evidence was relevant to show that S.R. was hospitalized for a week and yet never took the
opportunity to disclose the alleged abuse. The State argued that allowing this evidence would
open the door to other evidence that had previously been excluded by the district court under Idaho
Rule of Evidence 404(b). The district court excluded the evidence.
       At the conclusion of the trial, the jury found Rodriguez guilty of one count of child sexual
abuse of a minor, four counts of lewd conduct, and one count of rape. Rodriguez timely appeals.




1
       Rodriguez is the sister’s biological father.
                                                    2
                                                II.
                                           ANALYSIS
       Rodriguez makes three arguments on appeal. First, Rodriguez argues that the district court
erred when it allowed testimony of S.R.’s sister spending nights with Rodriguez. Second,
Rodriguez argues the district court erred when it excluded testimony that S.R. was hospitalized for
a week and did not take that opportunity to disclose the alleged abuse. Lastly, Rodriguez concludes
that even if both errors are found to be harmless, together they constitute cumulative error. We
address each of these contentions below.
A.     S.R’s Testimony Regarding Her Sister Sleeping in Rodriguez’s Bed
       Rodriguez argues the district court did not act consistently with applicable legal standards
when it admitted testimony that S.R. disclosed in 2018 because she heard her sister was sleeping
in the same bed as Rodriguez. Rodriguez first contends that the jury was very likely to consider
this a bad act and therefore the jury may assume there are more victims making it more likely that
Rodriguez is guilty in this case. Second, evidence suggesting other potential victims may confuse
the issues and mislead the jury from the issue of guilt or innocence in this case. Rodriguez argues
that the probative value of the evidence is substantially outweighed by its unfair prejudice and the
district court failed to conduct the proper balancing under the applicable legal standards.
       The evidence rule in question, I.R.E. 404(b), provides:
              (1)     Prohibited Uses. Evidence of a crime, wrong, or other act is not
       admissible to prove a person’s character in order to show that on a particular
       occasion the person acted in accordance with the character.
              (2)     Permitted Uses; Notice in a Criminal Case. This evidence may be
       admissible for another purpose, such as proving motive, opportunity, intent,
       preparation, plan, knowledge, identity, absence of mistake, or lack of accident. In
       a criminal case, the prosecutor must:
                      (A) file and serve reasonable notice of the general nature of any such
              evidence that the prosecutor intends to offer at trial; and
                      (B) do so reasonably in advance of trial--or during trial if the court,
              for good cause shown, excuses lack of pretrial notice.
       This rule prohibits introduction of evidence of acts other than the crime for which a
defendant is charged if its probative value is entirely dependent upon its tendency to demonstrate
the defendant’s propensity to engage in such behavior. State v. Grist, 147 Idaho 49, 54, 205 P.3d
1185, 1190 (2009). Of course, evidence of another crime, wrong, or act may implicate a person’s
character while also being relevant and admissible for some permissible purpose, such as those
listed in the rule. See State v. Pepcorn, 152 Idaho 678, 688-89, 273 P.3d 1271, 1281-82 (2012).
                                                 3
        When determining the admissibility of evidence to which an I.R.E. 404(b) objection has
been made, the trial court must first determine whether there is sufficient evidence of the other acts
that a reasonable jury could believe the conduct actually occurred. If so, then the court must
consider: (1) whether the other acts are relevant to a material and disputed issue concerning the
crime charged, other than propensity; and (2) whether the probative value is substantially
outweighed by the danger of unfair prejudice. Grist, 147 Idaho at 52, 205 P.3d at 1188; State v.
Parmer, 147 Idaho 210, 214, 207 P.3d 186, 190 (Ct. App. 2009). On appeal, this Court defers to
the trial court’s determination that there is sufficient evidence of the other acts if it is supported by
substantial and competent evidence in the record. Parmer, 147 Idaho at 214, 207 P.3d at 190.
        The district court wrote in its order:
        For the reasons stated on the record, the Court finds that the brother’s statement can
        be offered for a non-hearsay purpose to show the effect on the listener, S.R.
        Therefore, in the exercise of its discretion, the Court grants the State’s request to
        admit the evidence of the conversation between S.R. and S.R.’s brother about the
        younger sister sleeping in the Defendant’s bed.
                The Court also finds that the evidence satisfies the two-tiered analysis for
        the admission of 404(b) bad acts. . . . Under the first element of the first tier of the
        analysis, the source of the evidence is sufficiently reliable because it is in the form
        of sworn grand jury testimony. Under the second element of the first tier, the Court
        finds that the evidence is relevant under I.R.E. 401.
                ....
                Under the second tier of the analysis, the Court finds that the probative value
        of the evidence substantially outweighs any of the enumerated reasons allowing
        exclusion of evidence described in I.R.E. 403. As noted by [the Court in State v.
        Diggs, 141 Idaho 303, 108 P.3d 1003 (Ct. App. 2005)], the underlying reason for
        the belated disclosure is the evidence that S.R.’s younger sister was sleeping in the
        Defendant’s bed, which in turn impacts the credibility of the victim witness. As in
        many sex abuse cases, credibility of S.R. will be a key issue in this case. Therefore,
        the proffered evidence has significant probative value. The prejudice to the
        Defendant is less than the prejudice to the defendant in Diggs. In this case, the
        allegation is that Defendant was sleeping with S.R.’s younger sister, which may be
        an innocent act. In contrast, the evidence in Diggs was that the defendant was
        starting to molest the younger sibling, which is not an innocent act. Consequently,
        the Court finds the prejudicial impact on the Defendant in this case involving this
        alleged bad act to be considerably less than the impact on the defendant in Diggs
        which was substantially outweighed by the probative value of similar evidence. In
        addition, the Court finds that the evidence will assist the jury, not confuse the jury.
        Moreover, the Court will provide a limiting instruction to the jury . . . .
        In this case, Rodriguez does not challenge the existence of his daughter sleeping in bed with
him as an established fact or the relevancy of the testimony. Therefore, we address only the unfair


                                                   4
prejudice issue. The trial court’s balancing of the probative value of the evidence against the
danger of unfair prejudice will not be disturbed unless we find an abuse of discretion. State v.
Norton, 151 Idaho 176, 190, 254 P.3d 77, 91 (Ct. App. 2011). When a trial court’s discretionary
decision is reviewed on appeal, the appellate court conducts a multi-tiered inquiry to determine
whether the trial court: (1) correctly perceived the issue as one of discretion; (2) acted within the
boundaries of such discretion; (3) acted consistently with any legal standards applicable to the
specific choices before it; and (4) reached its decision by an exercise of reason. State v. Herrera,
164 Idaho 261, 270, 429 P.3d 149, 158 (2018). Rodriguez argues that since the probative value of
the evidence was substantially outweighed by the dangers of unfair prejudice, confusing of the
issues, and misleading the jury, the evidence was inadmissible under I.R.E. 403 and, thus, the
district court did not act consistently with the applicable legal standards when it admitted the
evidence. We conclude that the district court correctly found that the delayed disclosure evidence
had significant probative value that was not outweighed by any risk of unfair prejudice and acted
consistently with applicable legal standards and within the bounds of its discretion in admitting
the evidence.
       The district court compared this Court’s holding in Diggs, 141 Idaho 303, 108 P.3d 1003
to the facts and circumstances of this case. In Diggs, the victim testified his delayed disclosure
was prompted because the defendant was beginning to molest his three-year-old sibling. Id. at
304, 108 P.3d at 1004. We held the district court did not err when it denied the defendant’s motion
for mistrial because the evidence was relevant and the prejudice did not substantially outweigh the
probative value. Id. at 306, 108 P.3d at 1006.
       In Diggs, and in this case, the probative value of the challenged evidence was to explain
the delayed disclosure acknowledging that the delay could affect credibility to the jury. Here, the
district court first determined that the evidence had “significant” probative value as to S.R.’s
credibility which it deemed “a key issue in the case.” Before deciding to admit the evidence, the
district court also considered the prejudicial effect of the evidence. The district court correctly
reasoned that Rodriguez sleeping with his biological daughter could be an innocent act and much
less prejudicial than the evidence in Diggs of the defendant molesting the victim’s sibling.
       As noted, Rodriguez argues that the evidence that he shared his bed with his daughter is
very likely to be considered a bad act by the jury. However, Rodriguez initially argued to the
district court that the evidence did not suggest a wrongful act, but a perfectly natural act between

                                                 5
a father and daughter, although one that could be taken as a wrongful act. S.R. acknowledged that
it can be difficult to keep her sister in her own bed. The district court agreed that the daughter
sleeping in Rodriguez’s bed may have been an innocent act. But, in balancing the significantly
probative nature of the evidence against the possibility of prejudicial impact, the district court
reasonably concluded that any such prejudice did not outweigh the probative value of the evidence.
Moreover, the indisputably bad act evidence in Diggs of molestation was much worse than the
sharing of a bed in this case. Since the risk of unfair prejudice in Diggs did not result in exclusion
of the evidence, the district court acted consistently with the applicable legal standards in applying
I.R.E. 403 and admitting the evidence in this case
       Finally, in Diggs, the Court noted that a limiting instruction had been given to the jury.
Diggs, 141 Idaho at 306, 108 P.3d at 1006. In this case, the district court instructed the jury on
two occasions that the sole purpose of the evidence was consideration of the reason and timing of
S.R.’s disclosure. Juries are presumed to follow the instructions of the court. State v. Hall, 163
Idaho 744, 807, 419 P.3d 1042, 1105 (2018).
       Because the district court properly weighed the potential for prejudice against the probative
value of the evidence, and because the district court took steps to mitigate the potential for unfair
prejudice, we conclude that the district court did not abuse its discretion in admitting testimony
that S.R.’s younger sister was sleeping in the same bed as Rodriguez.
B.     Evidence Regarding S.R.’s Failure to Disclose During Hospitalization
       Rodriguez argues the district court abused its discretion when it excluded evidence that
S.R. was hospitalized for a week and never reported the abuse during that time. Rodriguez
contends, contrary to the district court finding, that the probative value of this evidence was
significant because it contradicted the State’s expert witness that explained delayed disclosures
may be due to isolation and grooming of a child victim. Rodriguez argues the week in the hospital
presented a disclosure opportunity in a neutral setting. Rodriguez argues the evidence was highly
probative on the issue of S.R.’s credibility. In addition, Rodriguez argues the district court erred
in finding that admitting the evidence would be prejudicial because it would open the door to
State’s I.R.E. 404(b) evidence--which had previously been excluded.2




2
       The excluded I.R.E. 404(b) evidence was uncharged abuse of S.R. by Rodriguez.

                                                  6
       The district court ruled that the evidence was inadmissible:
               There was a question about an incident involving a knife and I know where
       that’s going now. I find the probative value of that testimony to be minimal,
       particularly in light of the record that we have, the value that the defense wanted--
       the defense is arguing that it shows a continued pattern of nondisclosure when there
       was an opportunity to disclose, and I understand that. But to begin with, the
       evidence is pretty clear from, I think, all sources there’s been no disclosure. That’s
       established. . . . So there’s a big gap in time. That’s established. . . .
               Now, I think the danger here is if this is--if the testimony is allowed, then
       the State will be allowed to bring in evidence that I excluded under 404(b), and I
       say that primarily based on the testimony from the CARES expert who talked about
       grooming and fears--well, the reasons for nondisclosure or delayed disclosure. . . .
               So I’m not going to allow this evidence or this line of questioning. I do so
       based on 401 and 404(3) [sic]3, and it’s done in the exercise of the Court’s
       discretion. Under 404(3) [sic], when I look at the balancing that I need to do, I do
       think this would be cumulative evidence. I think it would be unfair prejudice,
       frankly, to the defendant if this was allowed and unfair prejudice to the State if I
       did not allow the 404(b) evidence.
       The trial court has broad discretion in determining the admissibility of testimonial
evidence. State v. Smith, 117 Idaho 225, 232, 786 P.2d 1127, 1134 (1990). A decision to admit
or deny such evidence will not be disturbed on appeal absent a clear showing of abuse of that
discretion. Id.
       To be admissible, evidence must be relevant. I.R.E. 401 and I.R.E. 402. Evidence that
tends to prove the existence of a fact of consequence in the case, and has any tendency to make
the existence of that fact more probable than it would be without the evidence is relevant. State v.
Hocker, 115 Idaho 544, 547, 768 P.2d 807, 810 (Ct. App. 1989). But even relevant evidence may
be excluded, in a court’s discretion, “if its probative value is substantially outweighed by a danger
of one or more of the following: unfair prejudice, confusing the issues, misleading the jury, undue
delay, wasting time, or needlessly presenting cumulative evidence.” I.R.E. 403. “The trial court
may exclude evidence, although relevant, if its probative value is substantially outweighed by the
danger of needless presentation of cumulative evidence.” State v. Knight, 128 Idaho 862, 865, 920
P.2d 78, 81 (Ct. App. 1996).
       We conclude that the district court made a reasoned decision that was consistent with
applicable legal standards and within the bounds of its discretion. The district court found the


3
      It appears the district court misspoke and meant 403 not 404(3) due to the reference to
cumulative evidence.

                                                 7
hospital testimony had minimal probative value4 largely because of the cumulative nature of the
evidence. The district court stated: “the defense is arguing that it shows a continued pattern of
nondisclosure when there was an opportunity to disclose, and I understand that. But to begin with,
the evidence is pretty clear from, I think, all sources there’s been no disclosure.” S.R. testified that
there were no disclosures prior to 2018 other than to her mom in either 2005 or 2006. Rodriguez
acknowledged that S.R. had attended doctors and counseling appointments on occasion prior to
her hospitalization without any apparent disclosure at those times. As the district court correctly
noted, there was no dispute about delayed disclosure and the opportunities S.R. had to disclose
and evidence as to another specific occasion of nondisclosure was merely cumulative.
       Next, the district court found the testimony would be prejudicial for both parties because
it could open the door to the State’s excluded I.R.E. 404(b) evidence. Rodriguez argues that is not
true, the previously excluded evidence would remain inadmissible due to lack of reliability or mere
propensity. The State argues the excluded I.R.E. 404(b) evidence would be necessary to rebut the
hospital testimony because its expert testified that isolation and grooming through a historical
pattern of abuse could explain delayed or nondisclosure by a victim. If the hospital testimony
about nondisclosure was admitted then the district court found prejudice to the State if it was not
allowed to rebut such evidence with the previously excluded evidence showing a pattern of abuse
and grooming. Alternatively, if the State was permitted to proffer evidence of uncharged abuse
by Rodriguez to rebut Rodriguez’s argument that S.R. was not isolated or groomed, then Rodriguez
would be prejudiced by the prior bad act evidence. The district court weighed the probative value
of the evidence against its prejudice and logically reasoned the evidence should be excluded. The
district court, applying applicable legal standards, acted within the bounds of discretion by
excluding the evidence of S.R.’s hospitalization.
C.     Rodriguez Has Not Established Cumulative Error
       Finally, Rodriguez argues that even if his alleged errors individually do not warrant a
reversal, there was an accumulation of error which in aggregate show that Rodriguez did not
receive a fair trial. Rodriguez asserts that the cumulative error doctrine applies necessitating a



4
       Rodriguez initially argued in the district court that the lack of disclosure was significant
because S.R. had been thoroughly evaluated at Intermountain Hospital yet did not disclose.
However, with no evidence of such evaluation, Rodriguez acknowledged that the evidence simply
showed a time frame of isolated care without disclosure.
                                                   8
reversal of his judgment of conviction. Rodriguez has failed to demonstrate at least two errors, a
necessary predicate to the application of the cumulative error doctrine. Thus, he is not entitled to
reversal under the cumulative error doctrine.
                                                III.
                                         CONCLUSION
       Rodriguez has failed to show the district court abused its discretion when admitting and
excluding the challenged evidence. We affirm Rodriguez’s judgment of conviction for one count
of child sexual abuse of a minor under the age of sixteen, four counts of lewd conduct with child
under the age of sixteen, and one count of rape.
       Judge HUSKEY and Judge BRAILSFORD CONCUR.




                                                   9